Citation Nr: 0711246	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  02-15 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a mental disorder, to 
include an acquired psychiatric disorder and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from November 1975 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 decision in which the RO 
denied a claim of entitlement to service connection for a 
mental condition.  In that decision, the RO noted that it had 
previously denied the claim as "not well grounded" in March 
2000 and readjudicated them on a de novo basis pursuant to 
the Veterans Claims Assistance Act of 2000.  The veteran 
initiated an appeal to this decision in a statement received 
in April 2002.  An August 2004 RO rating decision denied a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to PTSD.  The issue was remanded by the 
Board in January 2006 to furnish the veteran a Statement of 
the Case (SOC) and allow him the opportunity to perfect his 
appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Notably, the veteran had withdrawn a Travel Board hearing 
request in conjunction with the appeal then before the Board 
in a November 2004 statement, and withdrew a request for an 
RO hearing in August 2005.  See 38 C.F.R. § 20.702 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims to manifest PTSD and/or an acquired 
psychiatric disorder as a result of a personal assault in 
service.  An April 2005 VA psychological evaluation found the 
veteran to meet the criteria for a PTSD diagnosis, and 
identified the stressor as an incident of assault while in 
boot camp in 1975.  Extensive efforts have been unable to 
verify the claimed event.  Additional evidence of record 
includes a diagnosis of PTSD with civilian stressors of 
suicide of the veteran's nephew and the veteran being 
involved in a motor vehicle accident that injured his son.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) (2006).  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Id.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Id.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

Of particular relevance to the purposes of this remand, the 
provisions of 38 C.F.R. § 3.304(f) state that VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  Additionally, VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 

Although extensive development has been conducted, the 
veteran has not been provided a notice that complies with 
38 C.F.R. § 3.304(f) which is a mandatory notice by 
regulation.  Inasmuch as he holds a PTSD diagnosis based on 
the alleged assault, and his personnel records do show his 
punishments for being absent without leave after boot camp, 
the Board finds that medical opinion is necessary to decide 
the case.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran a development letter 
in accordance with 38 C.F.R. § 3.304(f)(3).  
See VBA Training Letter 05-04.1.

2.  Obtain the veteran's complete VA 
clinical records since May 2005. 

3.  Upon receipt of any additional evidence 
and/or information, and completion of any 
additional development indicated, schedule 
the veteran for a VA examination by a 
psychiatrist.  The examiner should be 
provided the veteran's claims folder and 
should review the veteran's medical history. 
The examiner must annotate the examination 
report that the claims file was in fact 
reviewed in conjunction with the 
examination.  All necessary special studies 
or tests including appropriate psychological 
testing and evaluation is to be 
accomplished.  The examiner should be 
requested to provide findings and opinion on 
the following:
    a) what is the diagnosis, or diagnoses, of 
all currently manifested psychiatric 
disorders;
    b) is it at least as likely as not (a 
likelihood of 50 percent or greater) that 
any currently diagnosed psychiatric disorder 
had its onset in service, or alternatively, 
is causally related to event(s) in service;
	c) if the veteran meets the criteria for 
PTSD contained in DSM-IV, specify the 
factors relied upon to support the diagnosis 
and the specific stressor(s) which prompted 
the diagnosis.  In addition, the examiner 
must express an opinion as to whether the 
in-service stressor(s) alleged by the 
veteran are of sufficient quality to produce 
PTSD and whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors.  In that regard, 
the examiner should discuss the veteran's 
civilian stressors of suicide of the 
veteran's nephew and the veteran being 
involved in a motor vehicle accident that 
injured his son; and 
	d) the examiner should also review the 
veteran's service medical records, service 
personnel records, and any additional 
information deemed pertinent, and state 
whether they reflect any behavioral changes 
in the veteran consistent with being the 
victim of a personal assault during service.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

4.  Thereafter, readjudicate the claim.  If 
the claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
allowed an appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


